       7:20-cv-00947-TMC          Date Filed 03/04/20      Entry Number 3        Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA
                                     SPARTANBURG DIVISION

 JANE DOES 1-9,                                                  Case No.: 3:20-av-99999

                   Plaintiffs,

 vs.

 COLLINS MURPHY, LIMESTONE COLLEGE,
 MINDGEEK HOLDING SARL a/k/a
 MINDEGEEK USA INC., d/b/a PORNHUB.COM,
 and HAMMY MEDIA LTD. d/b/a
 XHAMSTER.COM,

                  Defendants.


                  ANSWERS TO LOCAL RULE 26.01 INTERROGATORIES

       The Plaintiff, pursuant to Local Civil Rule 26.01 D.S.C., respectfully submits the following

answers to the Court’s standard interrogatories.

(A)    State the full name, address, and telephone number of all persons or legal entities who may
have a subrogation interest in each claim and state the basis and extent of that interest.
       RESPONSE: Plaintiffs are unaware of any subrogation interest at this time. Plaintiffs
reserve the right to supplement this response.


(B)    As to each claim, state whether it should be tried jury or nonjury and why.
       RESPONSE: Plaintiffs claims are for damages for personal injury caused by
       Defendants, and thus the case should be tried to a jury. Plaintiffs reserve the right to
       supplement this response.


(C)    State whether the party submitting these responses is a publicly-owned company and
separately identify (1) any parent corporation and any publicly-held corporation owning ten
percent (10%) or more of the party’s stock; (2) each publicly-owned company of which it is a
parent; and (3) each publicly-owned company in which the party owns ten percent (10%) or more
of the outstanding shares.
       RESPONSE: Not applicable.
       7:20-cv-00947-TMC          Date Filed 03/04/20       Entry Number 3        Page 2 of 3




(D)     State the basis for asserting the claim in the division in which it was filed (or the basis of
any challenge to the appropriateness of the division). See Local Civ. Rule 3.01 (D.S.C.).
        RESPONSE: Jurisdiction is proper in this Court as the matter in controversy exceeds
        $75,000.00, exclusive of interest and costs, and is between citizens of different States.
        Venue is proper in this Court as a substantial part of the events complained of herein
        occurred in Gaffney, Cherokee County, South Carolina.


(E)     Is this action related in whole or in part to any other matter filed in this district, whether
civil or criminal? If so, provide (1) a short caption and the full case number of the related action;
(2) an explanation of how the matters are related; and (3) a statement of the status of the related
action. Counsel should disclose any cases that may be related regardless of whether they are still
pending. What cases are related such that they should be assigned to a single judge will be
determined by the clerk of court based on a determination of whether the cases arise from the same
or identical transactions, happenings, or events; involve the identical parties or property; or for any
other reason would entail substantial duplication of labor if heard by different judges.
        RESPONSE: Plaintiffs are unaware of any related actions in this District. Plaintiffs
        reserve the right to supplement this response.
(F) [Defendants only.] If the defendant is improperly identified, give the proper identification and
state whether counsel will accept service of an amended summons and pleading reflecting the
correct identification.
        RESPONSE: Not applicable.
(G) [Defendants only.] If you contend that some other person or legal entity is, in whole or in part,
liable to you or the party asserting a claim against you in this matter, identify such person or entity
and describe the basis of said liability.
        RESPONSE: Not applicable.




                      [SIGNATURE BLOCK ON FOLLOWING PAGE.]
      7:20-cv-00947-TMC        Date Filed 03/04/20     Entry Number 3      Page 3 of 3




                             Respectfully Submitted,




                                           BELL LEGAL GROUP, LLC
                                           s/J. Edward Bell, III
                                           J. Edward Bell, III, Fed. ID #1280
                                           Bell Legal Group, LLC
                                           219 Ridge Street
                                           Georgetown, SC 29440
                                           (843) 546-2408 telephone
                                           (843) 546-9604 fax


                                           ATTORNEYS FOR THE PLAINTIFFS

March 4, 2020
Georgetown, South Carolina
